Citation Nr: 0509281	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to an increased rating for bilateral hallux 
valgus, with hammertoes 2-5 and degenerative changes, status-
post bunionectomy, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1974 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal  of a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

After a review of the record, the Board determines that 
further procedural and evidentiary development is required 
before deciding the claims on the merits.  For this reason, 
the case is remanded to the agency of original jurisdiction 
via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

In February 2001, the RO provided the veteran VCAA notice on 
the issues of service connection and of an increase rating.  
And the RO notified the veteran of the provisions of 
38 C.F.R. § 3.159 in the September 2003 statement of the 
case.  The notices however do not meet the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  This 
procedural defect must be cured before proceeding on the 
merits of the claims. 

Also, the veteran has referred to Social Security 
Administration disability benefits and treatment by private 
health-care providers that have not been obtained. 

Accordingly, this case is REMANDED to the agency of original 
jurisdiction for the following action:

1. At this stage of the appeal, to 
ensure compliance with the duty to 
notify under the VCAA, 38 U.S.C.A. § 
5103, notify the veteran that in order 
to substantiate the claim 

For service connection: 

a.  He should submit medical 
evidence of a current psychiatric 
disorder and medical evidence or 
medical opinion that the current 
psychiatric disorder is related to 
an in-service injury or disease; 
and,  

For the claim for increase: 

b.  He should submit medical 
evidence of an increase in 
severity. 

In either event: 

(1).  If he has evidence to 
substantiate a claim, not 
already of record, that is in 
the custody of VA or other 
Federal agency, he should 
identify the records, so that 
the RO can obtain the 
records.

(2).  If he has evidence to 
substantiate a claim, not 
already of record, such as 
records of private health-
care providers, he should 
submit the records himself or 
with his authorization VA 
will make reasonable efforts 
to obtain the records on his 
behalf.

2.  Obtain records of the Social Security 
Administration. 

3.  Obtain records from HEALTHSOUTH and 
from Southern Hills Rehabilitation 
Hospital since July 2003. 

4.  After the above development, if 
additional evidence is received and if 
the evidence of record does not contain 
sufficient medical evidence to decide a 
claim, provide the appropriate VA 
examination or obtain a VA medical 
opinion.  When the development has been 
completed, adjudicate the claims.  If any 
benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




